              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKASNAS
                        EASTERN DIVISION

LEE TWAN DILLARD                                              PLAINTIFF

v.                          No. 2:16-cv-155-DPM

NANCY A. BERRYHILL, Acting Commissioner,
Social Security Administration                             DEFENDANT

                                 ORDER
     No one has objected to Magistrate Judge Ray's recommended
disposition, NQ 20. After reviewing for clear errors of fact on the face of
the record,   FED.   R. Crv. P. 72(b) (advisory committee notes to 1983
addition), and for legal error, the Court adopts the recommendation.
     So Ordered.



                                        D.P. Marshall (r.
                                        United States District Judge
